DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention group I, claims 17 and 83-88, in the reply filed on 03/24/2022 is acknowledged.  The traversal is on the ground(s) that there is no burden to search invention groups I and III together. This is not found persuasive because invention III does not require all the limitation of invention I and the search if invention I does not necessarily find the invention group III, thus, there is indeed burden to search invention I and III together.
The requirement is still deemed proper and is therefore made FINAL.

Claims 44-47, 68-74, 78-79 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/24/2022.
Applicants further elect chewing gum as specific formulation. Claims 17 and 83-88 read on the elected species and are under examination.

Claims 17, 44-47, 68-74, 78-79 and 83-88 are pending; claims 17 and 83-88 are under examination.

Priority
	Acknowledge is made that this application is international patent application PCT/US2019/14074, filed on 01/17/2019; which claims priority from US provisional application 62/618,359.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17 and 83-88 are rejected under 35 U.S.C. 103 as being unpatentable over Viner (US6166032).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Viner teaches A method for controlling tobacco use and alleviating withdrawal
symptoms due to the cessation of tobacco use comprising administering to a human desiring to control tobacco use and/or suffering from withdrawal due to cessation
of such use an effective amount of an acetylcholine esterase reactivator or prodrug derivative thereof optionally in association with an acetylcholine receptor antagonist (abstract)/ Viner teaches administer a stimulant in association with the cholinesterase reactivator, and the administration may occur prior to, during or subsequent to administration of the two compounds. In one embodiment, the stimulant is the mixture of nicotine and pilocarpine and in the form of gum or chewing gum (column 5, line 30-36); column 8, line 10-16; column 9, claims 1, 7 and 10). With the above in mind, the various compounds of the present invention may be administered within a wide range
of dosage levels while still enabling the benefits of the present invention to be achieve. Additional components such as stimulants are generally administered in amounts of from about 0.1 to 10 mg (column 7, line 40-50). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Viner is that Viner  is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claim 17 and 87-88, Viner teaches a chewing gum comprising nicotine and pilocarpine in the form of chewing gum.
Regarding claims 83-85, pilocarpine is supposed to be pure in the absence of evidence in the contrary, and the source of pilocarpine is not limiting and it is considered as product by process. The pharmaceutically acceptable salt of pilocarpine is obvious variant of pilocarpine, and since hydrochloride salt is a common pharmaceutically acceptable salt, pilocarpine is obvious.
Regarding claim 86, Viner teaches stimulants pilocarpine in an amount from about 0.1 to 10 mg, for a chewing gum weight 2g, the percentage is 0.1mg/2g to 10mg/2g=0.005% to 0.5%, inside of claimed range. Furthermore, one artisan in the art would have been motivated to optimize the amount of pilocarpine for desirable result to have 0.01% to 4% of pilocarpine, especially in the absence of showing criticality of the range. MPEP 2144.05.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 

Claims 17, 83-85 and 87-88 are rejected under 35 U.S.C. 103 as being unpatentable over Gin et al. (US20090081294).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Gin et al.  teaches a Sustained release dosage form that can be administered to an oral cavity, e.g., the mouth. In certain embodiments, the Sustained release dosage
form is formulated as a lozenge or gum that may be administered to an oral cavity for the purpose of providing lubrication therein (abstract). Specifically, the dosage form may be formulated as a chewing gum wherein the components of the sustained release matrix are combined with a gum base, wherein the gum base represents on the order of 5 wt.% to 90 wt.%, such as about 5 wt.% to 50 wt.% of the gum (page 8, [0070]). The composition for the treating conditions such as dry mouth and xerostomia  comprises beneficial agents, and in one embodiment, the beneficial agents are the mixture of nicotine and pilocarpine, and the amount of beneficial agent is within skill of one artisan in the art. The beneficial agent may be in the form of salt such as hydrochloride salt (page 10, [0092]; page 11, [0096]; page 13, [0115-0116]; page 14, [0123]; page 17, claims 1 and 13-14). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Gin et al. is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claims 17 and 87-88, Gin et al. teaches a chewing gum comprising nicotine and pilocarpine.
Regarding claims 83-84, pilocarpine is supposed to be pure in the absence of evidence in the contrary, and the source of pilocarpine is not limiting and it is considered as product by process. 
Regarding claim 85, Gin et al. teaches pilocarpine hydrochloride.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 

Claims 86 is rejected under 35 U.S.C. 103 as being unpatentable over Gin et al. (US20090081294), as applied for the above 103 rejections for claims 17, 83-85 and 87-88, in view of Singh (US20060029665) and Lee et al. (US5571528).
  

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Gin et al. teaching has already been discussed in the above 103 rejections and is incorporated herein by reference.
Singh teaches novel compositions for the delivery of pilocarpine or a pharmaceutically acceptable Salt thereof across the oral mucosa, preferably across the buccal mucosa. Methods for using the compositions of the present invention for treating conditions Such as dry mouth are also provided (abstract). In one embodiment, the composition is in the form of chewing gum comprising about 0.001% to about 10% of pilocarpine (page 12, [0145]).
Lee et al. teaches a pilocarpine containing chewing gum for stimulating salivation. The invention contains 0.13-0.20 weight % of pilocarpine as well as normal gum base that includes sweetening agents and flavors (abstract). Stimulating salivation is helpful for dry mouth (column 1, line 20-50).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Gin et al.  is that Gin et al.  do not expressly teach pilocarpine percentage. This deficiency in Gin et al.  is cured by the teachings of Singh and Lee et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gin et al., as suggested by Singh and Lee et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to have pilocarpine at 0.01% to 4% because this is optimization under prior art condition or through routing experimentation.  MPEP 2144.05. Under guidance from Singh teaching chewing gum comprising 0.001% to 10% of pilocarpine and Lee et al. teaching chewing gum comprising 0.13 to 0.20% of pilocarpine, it is obvious for one of ordinary skill in the art to have pilocarpine at 0.01% to 4% and produce instant claimed invention with reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613